 



Exhibit 10.38
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) entered into as of this
___ day of ___, 20 ___ by and between PharmaNet Development Group, Inc., a
Delaware corporation (the “Company”), and ___ (the “Indemnitee”):
     WHEREAS, competent and experienced persons are becoming increasingly
reluctant to serve publicly-held corporations as directors, officers, or in
other capacities unless they are provided with adequate protection through
liability insurance or adequate indemnification against inordinate risks of
claims and actions against them arising out of their service to the corporation;
     WHEREAS, the board of directors of the Company (the “Board”) has determined
that the inability to attract and retain such persons is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;
     WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Company free from undue concern that they will not be so indemnified;
     WHEREAS, Indemnitee is willing to serve as an executive officer of the
Company on the condition that he be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Definitions. For purposes of this Agreement:
          (a) “Act” means the Securities Exchange Act of 1934.
          (b) “Beneficial Owner” means (as defined in Rule 13d-3 under the Act),
any Person who directly or indirectly, owns securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding securities.
          (c) “Change of Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 5.01 on Form 8-K (or in response to any similar
item on any Securities and Exchange Commission schedule or form) promulgated
under the Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change of
Control shall be deemed to have occurred after the Effective Date if a Person
(as defined below) becomes the Beneficial Owner without the prior approval of at
least two-thirds of the directors in

 



--------------------------------------------------------------------------------



 



office immediately prior to such person attaining such percentage; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iii) during any period of two
consecutive years, individuals who, at the beginning of such period, constituted
the Board (including for this purpose, any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.
          (d) “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.
          (e) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (f) “Effective Date” means the date first above written.
          (g) “Expenses” shall include all reasonable attorney’s fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.
          (h) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
          (i) “Person” means (as such term is used in Sections 13(d) and 14(d)
of the Act) an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).
          (j) “Proceeding” includes any actual or threatened action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, whether or not initiated prior to the Effective
Date, except a proceeding initiated by an Indemnitee pursuant to Section 11 of
this Agreement to enforce his rights under this Agreement.

2



--------------------------------------------------------------------------------



 



          (k) “Standard” shall mean the applicable standard of conduct set forth
in Sections 145(a) and (b) of the DGCL.
     2. Agreement to Serve. Indemnitee agrees to serve as an executive officer
of the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law). Similarly, the Company shall have no obligation under this
Agreement to continue Indemnitee in any position with the Company.
     3. Indemnification — General. The Company shall indemnify and advance
Expenses to Indemnitee as provided in this Agreement and to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit. However, no
indemnification shall be made by the Company (except as ordered by a court)
unless a determination has been made in the manner provided for in Section
145(d) of the DGCL and Section 9(b) herein that Indemnitee has met the
applicable Standard. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other sections of this Agreement.
     4. Third Party Actions. Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to any Proceeding, other
than a Proceeding by or in the right of the Company. Pursuant to this Section 4,
Indemnitee shall be indemnified against Expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such Proceeding or any claim, issue or matter therein,
if (i) he acted in good faith, and in a manner he reasonably believed to be in
or not opposed to the Company’s best interests; and (ii) with respect to any
criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful. Indemnitee shall not be entitled to indemnification in connection with
any Proceeding charging improper personal benefit to the Indemnitee, whether or
not involving action in his official capacity, in which he was judged liable on
the basis that personal benefit was improperly received by him. Notwithstanding
the foregoing, Indemnitee shall not be entitled to indemnification of Expenses
paid by him to the extent that: (i) they relate to civil monetary penalties
and/or disgorgement of profits imposed in an action brought by, or in an
administrative proceeding before, the Securities and Exchange Commission; and
(ii) such reimbursement would violate public policy or otherwise would be
prohibited by the Securities Exchange Commission or applicable law.
     5. Direct and Derivative Actions. Indemnitee shall be entitled to the
rights of indemnification provided in this Section 5, by reason of his Corporate
Status, if he is, or is threatened to be made, a party to any Proceeding brought
by or in the right of the Company to procure a judgment in its favor. Pursuant
to this Section, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless the Delaware Court of Chancery or
the court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all of the
circumstances

3



--------------------------------------------------------------------------------



 



of the case, Indemnitee is fairly and reasonably entitled to indemnification for
such Expenses which the Delaware Court of Chancery or such other court shall
deem proper.
     6. Indemnification for Expenses of an Indemnitee. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, he shall be indemnified against all Expenses actually and
reasonably incurred by him in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 6 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
     7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
     8. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within 20 working days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include, be preceded by or accompanied by, as
the case may be, the following: (i) a written affirmation of the Indemnitee’s
good-faith that he has met the Standard; (ii) an undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall be determined that
Indemnitee did not meet the Standard or that Indemnitee is not entitled to be
indemnified against such Expenses; and (iii) a determination that the facts then
known to those making the determination would not preclude indemnification under
the DGCL.
     Indemnitee understands and agrees that the undertaking required by this
Section 8(ii) shall be an unlimited general obligation of the Indemnitee.
     9. Indemnification Procedure.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made (i) by the Board by a
majority vote of a quorum consisting of

4



--------------------------------------------------------------------------------



 



Disinterested Directors; or (ii) if a quorum cannot be obtained or, even if
attainable, a quorum of Disinterested Directors so directs, by (a) Independent
Counsel in a written opinion; or (b) by the stockholders of the Company. If it
is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 10 working days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.
     10. Presumptions and Effect of Certain Proceedings.
          (a) If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
          (b) If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of Section 10(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 9(b) of this Agreement and if (A) within
15 days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(b) of this Agreement.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in

5



--------------------------------------------------------------------------------



 



good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company, and with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
     11. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 8 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(b) of
this Agreement and such determination shall not have been made and delivered in
a written opinion within 90 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 of this Agreement within 10 days after receipt by the Company of a
written request therefor, or (v) payment of indemnification is not made within
10 days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, Indemnitee shall be entitled to the
arbitration remedy contained in Section 24 of this Agreement, of his entitlement
to such indemnification or advancement of Expenses. Indemnitee shall commence
such proceeding seeking an adjudication within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 11(a).
          (b) In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any arbitration proceeding commenced pursuant to this Section 11 shall be
conducted in all respects as a de novo trial on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. If a Change of
Control shall have occurred, in any arbitration proceeding commenced pursuant to
this Section 11, the Company shall have the burden of proving the Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
          (c) If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
arbitration proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
          (d) The Company shall be precluded from asserting in any arbitration
proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such arbitration that the Company is bound by all the
provisions of this Agreement.
          (e) In the event that Indemnitee, pursuant to this Section 11, seeks
arbitration, involving the Company, to enforce his rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
Expenses (of the types described in the definition of

6



--------------------------------------------------------------------------------



 



Expenses in Section 1 of this Agreement) actually and reasonably incurred by him
in such judicial adjudication, but only if he prevails therein. If it shall be
determined in said arbitration that Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the Expenses
incurred by Indemnitee in connection with such arbitration shall be
appropriately prorated.
     12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.
          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
          (e) The Company may, to the full extent authorized by law, create a
trust fund, grant a security interest and/or use other means (including, without
limitation, letters of credit, surety bonds and other similar arrangements) to
ensure the payment of such amounts as may become necessary to effect
indemnification provided hereunder.
     13. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) six years after the date that Indemnitee shall
have ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which Indemnitee served at the request of the
Company; or (b) the final termination of all pending Proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder

7



--------------------------------------------------------------------------------



 



and of any proceeding commenced by Indemnitee pursuant to Section 11 of this
Agreement relating thereto.
     14. Gender. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate.
     15. Exceptions to Indemnification Rights. Notwithstanding any other
provision of this Agreement, except for Indemnification or advancement of
Expenses in a Proceeding to enforce or claim therein to enforce the provisions
of that Agreement, Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by him against the Company. Provided further that no right of
indemnification under the provisions set forth herein shall be available to any
Indemnitee unless within 10 days after the later of institution of or learning
of any such Proceeding he shall have offered the Company in writing the
opportunity to handle and defend such Proceeding at its own expense.
     16. Successors. Subject to the provisions of this Agreement, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.
     17. Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.
     19. Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.
     20. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressee in person, by Federal Express
or similar receipted delivery, by facsimile delivery or, if mailed, postage
prepaid, by certified mail, return receipt requested, as follows:

     
To the Company:
  PharmaNet Development Group, Inc.
 
  504 Carnegie Center
 
  Princeton, NJ 08540-6242
 
  Facsimile: (609) 514-0390
 
  Attention: Chief Executive Officer
 
   
With a Copy to:
  Morgan, Lewis & Bockius
 
  502 Carnegie Center
 
  Princeton, NJ 08540
 
  Facsimile: (609) 919-6701
 
  Attention: Denis Segota, Esq.

8



--------------------------------------------------------------------------------



 



To Indemnitee:
or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.
     21. Attorneys’ Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding relating to this Agreement
is filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.
     22. Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.
     23. Governing Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.
     24. Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Mercer County, New Jersey (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.
     25. Section or Paragraph Headings. Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have set their hand and seals the day
and year first above written.

                  PHARMANET DEVELOPMENT GROUP, INC.
 
           
 
  By:        
 
           
 
      Jeffrey P. McMullen,    
 
      President and Chief Executive Officer    
 
                EMPLOYEE
 
                 

10